            Case 2:19-cv-00750-SI     Document 73      Filed 07/12/19     Page 1 of 9




David H. Becker (OSB # 081507)
Law Office of David H. Becker, LLC
4110 SE Hawthorne Blvd. # 168
Portland, OR 97214
(503) 388-9160
davebeckerlaw@gmail.com

Talasi B. Brooks (Pro hac vice)                     Paul D. Ruprecht (OSB # 132762)
Western Watersheds Project                          Western Watersheds Project
PO Box 2863                                         PO Box 12356
Boise, ID 83701                                     Reno, NV 89510
(208) 336-9077                                      (208) 421-4637
tbrooks@westernwatersheds.org                       paul@westernwatersheds.org

Attorneys for Plaintiffs Western Watersheds Project, Center for Biological Diversity, and
WildEarth Guardians




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




WESTERN WATERSHEDS PROJECT,
CENTER FOR BIOLOGICAL DIVERSITY,
and WILDEARTH GUARDIANS,
                                                    Case No. 2:19-cv-750-SI
                      Plaintiffs,
                                              PLAINTIFFS’ RESPONSE TO
       v.                                     DEFENDANTS’ SUMMARY OF
                                              ARGUMENTS REGARDING
DAVID BERNHARDT, Secretary of the Interior, IRREPARABLE HARM [ECF NO. 71]
JEFFREY A. ROSE, District Manager,
Burns District Bureau of Land Management, and
BUREAU OF LAND MANAGEMENT,

                  Defendants.
______________________________________
          Case 2:19-cv-00750-SI         Document 73       Filed 07/12/19     Page 2 of 9




                                        INTRODUCTION

        In their Supplemental Brief, Defendants mischaracterize the facts and the law in asserting

that Plaintiffs have failed to demonstrate likely irreparable harm. Defs.’ Br. (ECF No. 71).

   I.      Irreparable Injury to Plaintiffs’ Interests is the Standard for Injunctive Relief.

        As the Ninth Circuit explained in National Wildlife Federation v. National Marine

Fisheries Service, Plaintiffs must “show that they themselves are likely to suffer irreparable harm

absent an injunction.” 886 F.3d 803, 822 (9th Cir. 2018) (emphasis added). Irreparable harm

includes harm to an organization’s members’ ability to “view, experience, and utilize the areas in

their undisturbed state,” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.

2011), as well as harm to their interests in protecting members of species and their habitat. Nat’l

Wildlife Fed’n, 886 F.3d at 818–19.

        Plaintiffs do not argue that this standard “entitles” them to a preliminary injunction on the

basis of de minimis disturbance. Rather, Plaintiffs have established likely irreparable harm to

their interests in preserving habitat for sage-grouse and redband trout after five years of rest from

grazing, and in ensuring the conservation of these species—particularly the sage-grouse, whose

numbers on these allotments have plummeted in the wake of the Grandad fire. Resumption of

grazing will reverse five years of ecological recovery, disturb sage-grouse nesting and brood-

rearing by degrading the few high-value habitat areas left for them on the allotments after the

fire, and allow cows to access and damage redband trout habitat precisely where and when

redband trout are most likely to be present.

        Moreover, the threat to Plaintiffs’ interests in rested, recovering lands from resuming

grazing on these allotments is even greater than that in Cottrell. There, the Forest Service

proposed to disturb 1,652 acres by logging, whereas here, grazing is likely to cause ecological




             PLAINTIFFS’ RESPONSE REGARDING IRREPARABLE HARM—1
          Case 2:19-cv-00750-SI          Document 73        Filed 07/12/19       Page 3 of 9




damage on over 14,000 acres of public lands on the two allotments—much of it used by sage-

grouse and redband trout—that will take decades to repair. Pls.’ PI Reply at 3, 6 (ECF No. 57);

Tr. at 20, 21, 30 (June 28) (Dr. Braun testimony that grazing would set back the process of

recovery from the Grandad fire, which might take 40–60 years); Second Kauffman Decl. ¶¶ 33,

35 (ECF No. 59) (Hardie Summer allotment will take 20 years to fully recover from grazing and,

if ecological recovery after five years of rest is reversed, recovery may not be possible at all).

        By arguing that “vegetation grows back quickly,” unlike logged trees, Defendants again

misrepresent Plaintiffs’ interests here. Defs.’ Br. at 12. Plaintiffs’ interests lie not in the

vegetation itself but in the ecological value it provides. Defendants ignore that ecological

damage from grazing can be as severe and long-lasting as logging because of its immediate harm

to imperiled species and the long-term consequences of such harm, such as the extirpation of a

local sage-grouse population. See Pls.’ PI Reply at 13–14. Those effects are likely to irreparably

harm plaintiffs’ interests in the conservation of sage-grouse and redband trout and their habitat,

because livestock out-compete sage-grouse for green forage and make it easier for predators to

prey on them, and because livestock remove riparian vegetation and trample streambanks,

increasing temperature and sedimentation in streams critical to redband trout.1



1
  This case is not like Concerned Friends of the Winema v. McKay, No. 1:19-cv-516-MC, Op. &
Or. at 11 (ECF No. 31), where the Court found the risk to the species at issue there “speculative,
rather than imminent” in light of Forest Service-imposed affirmative measures to protect the
affected species by eliminating grazing in species-occupied areas and reducing overall grazing.
Id. at 9–10. Here, BLM has never evaluated the effects of grazing to sage-grouse and redband
trout; instituted no measures to keep cows out of sage-grouse or redband trout habitat; and
consistently allowed HRI to graze more livestock for longer and different periods than allowed in
its grazing permit, in every year grazing has occurred since the Grandad fire. Even if BLM tried
yet another “new” grazing strategy, its past inability to hold HRI to the terms of its permit would
distinguish this case from Concerned Friends. If grazing resumes, trailing cattle through Mud
Creek to graze Hardie Summer allotment threatens imminent harm to Plaintiffs’ interests. See
Pls.’ Supp. Br. on July 1 Exs. (ECF No. 69) at 2–4 (describing history of excess unpermitted use
and prospect that up to 590 AUMs would be grazed on Mud Creek allotment during trailing).


             PLAINTIFFS’ RESPONSE REGARDING IRREPARABLE HARM—2
           Case 2:19-cv-00750-SI        Document 73       Filed 07/12/19     Page 4 of 9




   II.      Resuming Grazing Will Irreparably Harm Sage-Grouse and Redband Trout.

         A. Likely Irreparable Harm to Sage-Grouse.

         Sage-grouse on the Mud Creek and Hardie Summer allotments are suffering a death by a

thousand cuts. Defendants suggestion that “an area that is already irreparably damaged by past

activity cannot be said to be irreparably injured by some potential future activity,” Defs.’ Br. at

13, again misses the point: irreparable harm from grazing is more, not less, likely because the

sage-grouse numbers and habitat conditions on these allotments are in such poor shape.

         The Mud Creek lek site has been damaged by fire and mismanagement, degrading its

value for sage-grouse. Tr. at 31–32 (June 28); Third Braun Decl. ¶¶ 17, 19 (ECF No. 58).

Resuming grazing on this already-degraded habitat, and on the remaining areas of high-quality

habitat on the Hardie Summer allotment, threatens harm to sage-grouse because even minor

harm to a depressed population in habitat degraded by the Grandad fire is more likely to be

irreparable and lead to disappearance of the local population. See Nat’l Wildlife Fed’n, 886 F.3d

at 821 (affirming a preliminary injunction to protect salmon based, in part, on “the continued low

abundance” of the species and that salmon were “vulnerable to extinction” as a result); Natural

Res. Def. Ctr. v. Ross, 331 F. Supp. 3d 1338, 1368–69 (Ct. Int’l Trade 2018) (plaintiffs

established irreparable harm to their enjoyment of a species from threat of fishing to the species’

survival); W. Watersheds Proj. v. Bennett, 392 F. Supp. 2d 1217, 1229 (D. Idaho 2005)

(enjoining grazing in part due to sage-grouse decline); Third Braun Decl. ¶ 41.

         The Record shows that grazing will harm sage-grouse. The SageCon maps—which Mr.

Obradovich admitted are the best evidence available absent telemetry data—establish that sage-

grouse “probably” use portions of the Mud Creek and Hardie Summer allotments during the

summer. Tr. at 161–62, 172–73 (June 28). Two males were counted on the Mud Creek lek this




             PLAINTIFFS’ RESPONSE REGARDING IRREPARABLE HARM—3
          Case 2:19-cv-00750-SI         Document 73       Filed 07/12/19     Page 5 of 9




year, and females have been observed coming to breed on the lek, which Mr. Obradovich

testified means sage-grouse are likely present on the Mud Creek allotment for at least part of the

year. Id. at 167. Grazing will harm these sage-grouse “through competition for access to forbs

and possibly space.” Second Braun Decl. ¶ 20 (ECF No. 29). Mr. Obradovich and Dr. Braun

agree that cattle eat green forage that hens and chicks rely on and grass they use for concealment

from predators. Tr. at 14–15, 170–71 (June 28). And, grazing will retard the reestablishment of

forbs and grasses, increase cheatgrass, and increase the likelihood of wildfire. Id. at 21.

       Given the perilous state of the Mud Creek lek, resuming grazing could cause the lek “to

become inactive and the population of birds using the Hammond allotment to be extirpated.”

Second Braun Decl. ¶ 19. The likely harm to the remaining sage-grouse on these allotments, and

extirpation of this population if grazing resumes, constitute irreparable harm. Id. ¶¶ 19–27. Mr.

Obradovich testified that many leks on Steens Mountain suffer from the same downward trend as

the Mud Creek lek, making it even more likely that harm to sage-grouse from resuming grazing

on these allotments will have irreparable consequences at the regional level. Tr. at 166 (June 28).

But BLM did not consider these effects in a NEPA analysis, let alone try to prevent them.

Indeed, the decline of the 2019 lek count to only two male birds caused Mr. Obradovich no

concern, and he only learned of it from reading Dr. Braun’s Declaration. Id.

       Dr. Braun testified that the unburned habitat on the Hardie Summer allotment is “keenly

important to sage-grouse” due to habitat degradation elsewhere from the 2006 fire. Tr. at 23

(June 28); see also id. at 25 (Dr. Braun discussing importance of maintaining pieces of good

quality habitat).2 Mr. Obradovich testified that the burned portion of the Hardie Summer


2
  Defendants rely on population data from before the 2006 fires to argue that grazing will not
harm sage-grouse. Defs.’ Br. at 14. But those fires resulted in a steep population decline, making
the remaining available habitat much more important for sage-grouse. See Tr. at 54 (June 28).



            PLAINTIFFS’ RESPONSE REGARDING IRREPARABLE HARM—4
          Case 2:19-cv-00750-SI         Document 73       Filed 07/12/19      Page 6 of 9




allotment has not recovered from the effects of the 2006 fires, although sagebrush has begun to

establish in some places. Id. at 165–66, 172. Grazing the allotment, even at 32 percent

utilization, “would be very dangerous . . . because it would compound the . . . the effect on the

habitat.” Id. at 52; see also id. at 23. A 30 to 32% utilization is not “proper” on either allotment

because so much sagebrush habitat has already been damaged by the Grandad fire and because

livestock are likely to utilize a far higher percentage of vegetation in riparian areas on which

sage-grouse and redband trout depend. Tr. at 51–52, 60–63.

       Sage-grouse are still using the Mud Creek lek and nearby areas, despite the damage

wrought by the Grandad fire, and eventual recovery is possible if grazing is suspended—it will

simply take a long time. In light of the lingering damage from the 2006 fire, enhanced protection

from grazing for the remaining small population of sage-grouse is warranted right now.

       B. Likely Irreparably Harm to Redband Trout.

       Defendants urge this Court to infer irreparable harm to redband trout is unlikely from

sources that do not consider grazing effects to redband trout. BLM has apparently never

collected any monitoring data about redband trout populations on the allotments. Tr. at 58 (July

2). It has done no formal riparian monitoring on the allotments since before the 2006 fires. Id. at

49–50. Ms. Davies—the Burns District fish biologist at the time—did not help prepare the 2006

PFC assessments. Id. at 42. BLM has conducted no temperature monitoring on the headwaters

streams in the Hardie Summer allotment and no riparian utilization monitoring. Id. at 58, 54.

       Resuming grazing on the Hardie Summer allotment is likely to irreparably harm redband

trout that inhabit the headwaters streams because, as Ms. Davies testified, cattle can access those

streams, which are particularly important to redband. Tr. at 46–47 (July 2). The same low-

gradient reaches where redband spawn and remain are those that are accessible to cattle. Id. at




            PLAINTIFFS’ RESPONSE REGARDING IRREPARABLE HARM—5
          Case 2:19-cv-00750-SI         Document 73       Filed 07/12/19      Page 7 of 9




112. Cattle damage riparian areas by trampling banks, which increases sedimentation and stream

temperatures, and Dr. Stringham admitted they have caused those effects on the Hardie Summer

allotment. Id. at 98, 123. All of these effects harm habitat elements redband trout need to survive.

Id. at 70–71 (describing elements redband trout need); id. at 65–66 (explaining harm to habitat).

       The 2006 fires increased the likelihood that these effects will occur. BLM’s own post-fire

vegetation map shows vegetation mortality around Big Fir and Little Fir Creeks on the Hardie

Summer allotment following the 2006 fires. Id. at 51–52. To the extent the fires created gaps in

the vegetation, Dr. Stringham’s testimony establishes that cattle would likely use such “openings

in the canopy” to access riparian areas. Id. at 123.

       Moreover, Defendants’ aerial photographs do not prove the areas are recovering because

they do not show what kind of vegetation is present. The 2018 Hardie Summer RHA described

“extensive juniper encroachment” into riparian areas, and much of the vegetation in the aerial

photographs is likely to be juniper. Defs.’ PI Resp. (ECF No. 39) Ex. 2 at 3.

       Nor does ODFW’s assessment that the Blitzen population of redband trout is stable

negate the showing of irreparable harm. No showing of harm to the population is necessary. See

Marbled Murrelet v. Babbitt, 83 F.3d 1060, 1073 (9th Cir. 1996) (harm to a single member of a

species may be irreparable harm). Plaintiffs have shown likely irreparable harm from grazing to

their interests in conservation of redband trout and trout habitat that is present on the allotments.

       C. Dr. Stringham’s Testimony Does not Refute the Showing of Irreparable Harm.

       Defendants try to paint Dr. Braun’s and Dr. Kauffman’s opinions that grazing will spread

cheatgrass, exacerbate the risk of fire, and increase juniper encroachment as “outliers” when in

fact they represent the majority view. See Third Braun Decl. Exs. 2–7. ODFW agrees that

“livestock grazing can impact sage-grouse by . . . damaging soil crusts in a manner that reduces




            PLAINTIFFS’ RESPONSE REGARDING IRREPARABLE HARM—6
            Case 2:19-cv-00750-SI        Document 73       Filed 07/12/19      Page 8 of 9




vegetation diversity and contributes to annual-grass invasion.” Tr. at 127 (June 28). The U.S.

Fish and Wildlife Service recognizes that grazing can cause or exacerbate juniper invasion. 75

Fed. Reg. 13912, 13933, 13937–38 (Mar. 23, 2010). Mr. Obradovich admits that grazing can

serve as a vector for invasive grasses. Tr. at 171 (June 28). Exotic annual grasses “increase fire

frequency.” 75 Fed. Reg. at 13932. Despite this broad consensus, Dr. Stringham relies on a

pseudo-replicated case study and unreplicated studies aimed at sustaining the livestock industry

as bases for her opinions. See generally Pls. Resp. to Defs.’ Supp. Exs. at 1–5 (ECF No. 72).

          Dr. Kauffman explained in detail why Rosgen classifications are not a good way of

estimating ecological impacts. Tr. at 97–99 (June 28). Dr. Stringham’s effort to refute Dr.

Kauffman’s testimony regarding trampling impacts is negated by her identification of two areas

of concentrated use with trampling damage on the Hardie Summer allotment, and of a third in

one of BLM’s photographs. Tr. at 98, 123 (July 2). And Dr. Kauffman’s testimony that willows

can be highlined by cattle is corroborated by Dr. Stringham’s own research, which studied “Use

of felled junipers to protect willows from browsing.” Stringham Decl. (ECF No. 61), Att. A.

   III.      A NEPA Violation Can Support a Showing of Irreparable Harm.

          Recognizing that a violation of NEPA can cause irreparable harm when the agency

commits to a course of action without adequate analysis is not the same as applying a

presumption that any violation of NEPA constitutes irreparable harm. See Pls.’ PI Reply at 20–

21; Pls.’ TRO Reply at 22–25 (ECF No. 28). Defendants’ statements in litigation only confirm

that they are intractably committed to allowing grazing despite their failure to conduct an

adequate NEPA analysis, underscoring that injunctive relief is proper here. See id.

                                           CONCLUSION

          For these reasons, the Court should grant the requested injunctive relief.




              PLAINTIFFS’ RESPONSE REGARDING IRREPARABLE HARM—7
  Case 2:19-cv-00750-SI       Document 73        Filed 07/12/19   Page 9 of 9




Respectfully submitted this 12th of July 2019.

                                             s/ David H. Becker
                                            David H. Becker (OSB # 081507)
                                            Law Office of David H. Becker, LLC

                                             s/ Talasi B. Brooks
                                            Talasi B. Brooks (Pro hac vice)
                                            Western Watersheds Project

                                             s/ Paul D. Ruprecht
                                            Paul D. Ruprecht (OSB # 132762)
                                            Western Watersheds Project

                                            Attorneys for Plaintiffs Western Watersheds
                                            Project, Center for Biological Diversity, and
                                            WildEarth Guardians




    PLAINTIFFS’ RESPONSE REGARDING IRREPARABLE HARM—8
